Citation Nr: 9924397	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-41 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for radiculopathy and back 
pain associated with a congenital lumbar spine disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to a 
disability rating in excess of 10 percent for service-
connected radiculopathy and back pain associated with a 
congenital lumbar spine disorder.  A February 1998 rating 
decision increased the disability rating for the veteran's 
service-connected low back disability to 20 percent, 
effective from December 29, 1995, date of claim.  

In August 1997, a hearing was held before the undersigned, 
who is the Board Member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

In October 1997 and December 1998, the Board remanded this 
case for additional development.  The RO complied with the 
Remand instructions; therefore, this case is ready for 
appellate review. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's low back disorder is currently manifested 
by subjective complaints of pain, evidence of lumbar 
radiculopathy, no limitation of motion of the lumbar spine, 
and no objective evidence of functional loss.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his low back disorder, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating higher than 20 
percent for radiculopathy and back pain associated with a 
congenital lumbar spine disorder are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service-connected disorder is that of 
radiculopathy and back pain associated with a congenital 
lumbar spine disorder.  During service, he was diagnosed with 
spina bifida occulta of S1 and bilateral pars 
interarticularis defect with spondylolysis of L5-S1.  It was 
noted that he had multiple congenital abnormalities of the 
back.  Service connection was granted based on aggravation of 
a preexisting condition.  He was initially assigned a 10 
percent disability rating in an October 1971 rating decision.

In November 1971, the veteran submitted various documents 
from Western Electric concerning his work restrictions and 
pay grade.  A December 1971 rating decision confirmed the 10 
percent disability rating.

The veteran has filed several claims for increased ratings, 
and various rating decisions between 1973 and 1994, as well 
as a 1976 Board decision, denied a disability rating higher 
than 10 percent for his back condition.  In 1975, he was 
provided a chair back brace.  VA examination in 1975 showed 
full range of lumbar spine motion with flexion and extension, 
no muscle spasms, and no radiculopathy.  The veteran reported 
working as a school bus driver.  Diagnosis was congenital 
back disorder with spondylolysis, spina bifida, etc., without 
radiculopathy.  

From December 1983 until January 1994, the veteran was 
treated at the Family Health Care Center.  Every year between 
1983 and 1993, the veteran underwent a physical examination 
in conjunction with his employment as a bus driver.  No 
abnormalities were noted in these records, and it was 
indicated at times that he had passed the examination or it 
was "good."  The only treatments for complaints of back 
pain were in January 1986, when the veteran complained of his 
right leg and hip hurting and radiating into the back and 
knee of six months' duration, on and off, with a diagnosis of 
lumbosacral strain, and in January 1994, with complaints of 
mid-back pain and a diagnosis of dorsal somatic dysfunction.  
It was also noted in January 1984 and February 1985 that the 
veteran had incurred injuries while playing basketball. 

From August to October 1991, the veteran received treatment 
at Fleschners Chiropractic Clinic for complaints of sharp 
back pain.  Range of motion for the lumbar spine was flexion 
to 85 degrees, extension to 30 degrees, lateral flexion to 22 
degrees on the left and 20 degrees on the right, and rotation 
to 45 degrees bilaterally.  It was noted that he had pain 
with each motion.  Normal range of motion was listed as 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 45 degrees.

From January to February 1992, the veteran underwent physical 
therapy at the VA Medical Center (VAMC).  It was noted that 
he could dress and undress himself, stand and walk on his 
tiptoes and heels, and bend to touch his ankles.  He was 
discharged from physical therapy because he continued to 
complain of discomfort.  The veteran's VA records dated from 
June 1992 to December 1993 showed intermittent treatment for 
complaints of back pain, and he was provided medication.

In December 1995, the veteran filed a claim for an increased 
rating.  The RO obtained his VA records dated from January to 
December 1995, which reflected medication refills.  In 
December 1995, the veteran requested a fee basis card that 
would allow him to seek chiropractic treatment for his back 
condition; it was noted that no chiropractic treatment was 
recommended. 

In March 1996, the veteran underwent a VA physical 
examination.  He stated that he was seeing a chiropractor 2-3 
times per month.  He had been a bus driver for 23 years.  He 
complained of low back pain with bad weather, and he pointed 
to L5 as the site of his pain.  He walked well without a 
limp.  Examination showed no postural abnormalities or back 
spasms.  There was some scoliosis of the spine to the right.  
Range of motion was forward flexion to 70 degrees, backward 
extension to 20 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 35+ degrees bilaterally.  He 
complained of some pain or discomfort on all motions except 
rotation.  Knee and ankle jerks were equal.  There was 
hypalgesia of the left thigh and lateral calf.  Straight leg 
raising was positive at 70 degrees for nonradiating back 
pain.  

X-rays of the veteran's lumbar spine showed that only four 
lumbar vertebrae were present.  There was spondylolysis of L4 
with Grade I spondylolisthesis of L4 on S1.  There was 
probable slight disc space narrowing at L4-S1, raising the 
possibility of minimal degenerative disc disease.  There was 
slight sclerosis of the articulating surfaces of T12 and L1, 
raising the possibility of discogenic vertebral sclerosis 
without any disc space narrowing.  There were minimal 
degenerative changes of a few lower apophyseal joints 
bilaterally and of the sacroiliac joint.  Diagnoses were 
Grade I spondylolisthesis of L4 on S1 and minimal 
osteoarthritis of the lumbar spine. 

A March 1996 rating decision denied an increased disability 
rating for the veteran's back condition.  In August 1997, he 
had a personal hearing.  He stated that he had been receiving 
chiropractic treatment for 3-4 years, which helped him.  He 
went to the VAMC only for check-ups and medicine renewals.  
He was taking medication for his back condition, and the 
dosage had recently increased.  He stated that he had 
continuous back pain as well as intermittent sharp, more 
severe pain.  He stated that his back and leg jerked and 
quivered.  He had noticed a decrease in range of motion and 
indicated that he could not touch his toes.  He had numbness 
of the left leg.  He did not wear his back brace any longer 
because he could not do his job while wearing it; he used an 
elastic brace as needed.  He stated that he could not stand 
or sit for a prolonged period due to continuous "jerking" 
or sharp pains.  

The veteran stated that over the prior five years, he was no 
longer able to do many of the physical activities that he 
used to do.  He did not take time off work because his 
schedule of driving the bus in the morning and the evening 
allowed him time to "recuperate."  After traveling, it 
would take him several days to recover, and he would limit 
his activity during that time period.  The veteran submitted 
a letter from VA showing that payments had been made to 
Chipley Chiropractic between March and May 1997. 

In October 1997, the Board remanded this case for additional 
evidentiary development.  The RO obtained the veteran's VA 
records for treatment between December 1995 and November 
1997, which showed occasional treatment for complaints of 
chronic back pain.  

In November 1997, the veteran underwent a VA physical 
examination.  The examiner reviewed the claims file and the 
veteran's medical records.  The veteran stated that since his 
prior examination, his back and left lower extremity pain and 
numbness had worsened.  He came to the VA emergency room on a 
scheduled basis of every three months, and he also received 
treatment at Chipley Chiropractic once per week.  Afterwards, 
he had improvement for about four days.  He stated that his 
back got tired with prolonged sitting.  He drove a school bus 
for approximately six hours per day.  He had not called in 
sick because of his back within the past year.  He stated 
that he had constant low back pain and constant tingling of 
the left leg, with occasional episodes of acute pain in the 
leg.  Prolonged sitting or standing exacerbated the pain.  
Use of a heating pad helped, and he sometimes used a TENS 
(transcutaneous electrical nerve stimulation) unit.  During 
flare-ups of his pain, there was increased limitation of 
motion of the back.  

Upon examination, the veteran walked with a slight limp on 
the left.  He indicated the lumbosacral joint as the site of 
his backache.  Range of motion was flexion to 30 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees on the right and 20 degrees on the left, and rotation 
to 30 degrees bilaterally.  He complained of pain with all 
ranges of motion, including pain down the left leg with 
flexion and left lateral flexion.  The musculature of the 
back was good, with no muscle spasms present.  Knee and ankle 
jerks were equal.  There was hypalgesia of the left lateral 
and anterior thigh and the left lateral calf and foot.  
Straight leg raising was to 70 degrees, with nonradicular 
back pain.  X-rays showed no significant changes from 1996.  
Diagnoses were the same as those in 1996.

The RO obtained the veteran's medical records from Chipley 
Chiropractic for treatment between July 1996 and November 
1997.  He was usually seen every two weeks, with occasional 
treatment on a weekly basis.  The veteran's complaints 
included upper, mid, and low back pain as well as neck pain.  
In August 1996, it was noted that he had bilateral radiation 
into the legs that occasionally came and went, but his 
primary complaint was constant low back pain.  Range of 
motion for the lumbar spine was flexion to 60 degrees, 
extension to 20 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  It was 
noted that normal range of motion was flexion to 90 degrees, 
extension to 35 degrees, lateral flexion to 35 degrees, and 
rotation to 35 degrees.  Magnetic resonance imaging (MRI) 
conducted in November 1997 showed bilateral L5 spondylolysis 
and Grade I spondylolisthesis of L5-S1.  There was disc 
dehydration at L1-2 and L5-S1 with mild loss of disc height.  
There were no areas of encroachment.  

A March 1998 letter from Julian Chipley, D.C., indicated that 
the veteran had been receiving treatment for his primary 
complaint of low back pain since August 1996.  He had chronic 
low back pain of constant duration and varying intensity as 
well as episodic periods of involuntary lower back/buttocks 
muscle twitching with sharp pain.  Treatment reduced the 
intensity of perceived pain and helped him effectively manage 
his day-to-day life, but it was ineffective in reducing the 
muscle twitching.

The RO obtained the veteran's medical records from Raleigh 
County Chiropractic for treatment between August 1991 and 
August 1996.  The records from August 1991 were identical to 
those previously received from Fleschners Chiropractic.  
After discontinuing treatment in October 1991, as discussed 
above, the veteran next sought treatment from May 1995 to 
August 1996 for complaints of low back pain as well as pain 
between the shoulders and in the upper and mid back and neck. 

In March 1998, the veteran underwent electromyograph (EMG) 
and nerve conduction velocity (NCV) studies.  The NCV study 
was normal.  The EMG study was consistent with lower lumbar 
radiculopathy.  

In December 1998, the Board again remanded this case for 
evidentiary development.  The RO obtained the veteran's VA 
medical records covering the period November 1997 to July 
1998.  These records showed routine treatment every four 
months for complaints of back pain.  It was noted that he 
used a TENS unit and medications.  He reported experiencing 
knife-like or sharp pain radiating down the leg, back, and 
upper part of his body.  This occurred intermittently, 
causing him to do some spastic movement.  It was noted in 
March 1998 that he was able to walk on his toes and heels and 
stand up from a squatting position.  The examiner indicated 
that no significant neurological deficit was noted. 

In January 1999, the veteran underwent an additional VA 
examination, and the examiner reviewed the claims file and 
medical records.  The examiner noted that the veteran was 
service-connected apparently for a lifting injury that had 
exacerbated a preexisting condition.  The veteran walked into 
the examination room in a normal fashion using no assistive 
device and with a normal tempo.  He indicated that he was 
still employed as a bus driver.  Review of his medical 
records showed treatment for back pain at least since 1990, 
including emergency room visits for chronic low back pain, 
the last being in 1996.  The examiner noted that EMG studies 
had shown lumbar radiculopathy to the lumbar paraspinal 
muscles, but no radiculopathy to the left leg despite the 
veteran's complaints.  Computerized tomography (CT) scan had 
been performed in August 1998, which showed spondylolysis of 
L4 with spondylolisthesis on S1.  The report differed from 
the MRI, in that there had been sacralization of L5 and the 
last lumbar vertebra was now L4.  There was no disc 
herniation shown on CT scan.  The MRI was more accurate in 
finding the abnormalities. 

The veteran complained of chronic low back pain that never 
improved.  He reported a tingling sensation in the left leg.  
He stated that his back pain worsened after sitting for one 
minute and standing or walking for 1-2 minutes.  He stated 
that walking was not as bad as sitting or standing.  He 
limited his lifting to 10-25 pounds.  He denied bowel or 
bladder incontinence.  

The veteran reported having muscle spasms in the legs.  
During the examination, he jerked a few times every minute.  
However, there was no stigmata of pain, and he kept right on 
with the activity at hand.  He was examined during one of 
these jerking episodes, and there were no muscle spasms in 
the leg or low back.  The veteran's jerking movements were to 
the point of precluding an effective examination, and he was 
put on notice and told that maybe he should return another 
time when the "spasms" were not so bad.  The spasms 
thereafter quieted.  The examiner also noted that when the 
veteran spoke and provided history the spasms abated.  The 
examiner discussed with the veteran the fact that he needed a 
separate evaluation for these spasms because they did not 
seem to be related to his low back condition.  He was also 
told that he should not be driving a bus if his feet were 
jerking 3-4 inches off the pedal as they were during the 
examination.  After this discussion, the veteran's spasms 
considerably subsided.  While the veteran talked or was 
distracted, the spasms were less intrusive and seemed to 
subside.  The examiner stated that these exaggerated 
responses were secondary to a condition that remained 
undiagnosed and seemed unrelated to the veteran's back. 

The veteran did not complain of pain during the examination.  
A photograph was taken of him sitting "comfortably" on the 
edge of the gurney.  There was no asymmetry, atrophy, or 
edema of the extremities.  Range of motion for the lumbar 
spine was flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 45 degrees bilaterally.  There were no complaints 
of back pain during range of motion testing, and no stigmata 
of acute pain syndrome were present.  Deep tendon reflexes 
were 2+ and equal to the patella and ankle.  Straight leg 
raising was accomplished to 50 degrees, and, when asked, the 
veteran reported leg pain radiating to the low back.  He was 
able to squat normally and needed no assistance, but he 
seemed to balance himself using the desk while in the squat.  
He walked on his toes and heels normally, and there were no 
complaints.  Measurements of the thigh and calf muscles were 
equal bilaterally.  From a seated position, the veteran was 
able to quickly and easily flex his hip and knee to push his 
sock down to the ankle. 

Diagnoses were lumbago; left lower extremity paresthesias of 
unclear etiology; spondylolysis and spondylolisthesis of L4 
through S1 region with sacralization of the L5 vertebra with 
L4 being the last lumbar vertebra; mild decreased disc height 
at L1-2 and L5-S1 per MRI with no herniated disc and no canal 
encroachment; and mild degenerative changes of the lumbar 
region per x-ray, but not shown on CT scan. 

The examiner noted that normal range of motion for the lumbar 
spine is forward flexion to 90 degrees, backward extension to 
30 degrees, lateral bending to 20 degrees, and rotation to 30 
degrees.  The veteran was at least normal or better for each 
of these ranges of motion, and he had no stigmata of acute 
pain syndrome throughout the examination.  The neurological 
examination was intact.  There was no need for further 
evaluation of his service-connected disability.  The examiner 
again noted that the etiology of the veteran's jerking of the 
legs was unclear, and this was controlled when the veteran 
was speaking or distracted.  There was no apparent 
relationship between this and the service-connected 
disability. 

The examiner noted that the veteran had reported numbness, 
but studies had shown no nerve impairment in the lower 
extremities.  The only involvement shown was of the 
paraspinal muscles of the lumbar region.  Therefore, if the 
veteran had paresthesia of the left lower extremity, another 
etiology needed to be pursued other than his service-
connected lumbago.  There was no intervertebral disc syndrome 
present.  There was no objective evidence showing 
radiculopathy due to the service-connected condition. 

The veteran submitted a statement in March 1999 expressing 
his disagreement with many of the VA examiner's statements.  
He stated that although he walked normally and appeared 
healthy, he had to continually work on his posture and health 
by performing exercises and taking medication.  He stated 
that he had to do this "just to keep from being in a 
wheelchair and/or using an assistive device."  He argued 
that he did not have congenital defects, but had injured his 
back while lifting during service.  He maintained that he did 
not have a preexisting condition.  He stated that he 
experienced "an extreme amount of pain and spasms" in 
certain positions.  He argued that the VA examiner could not 
tell whether he was in pain.  He stated that just because he 
did not complain of pain did not mean he did not feel it.  He 
indicated that the VA examiner had not asked him whether he 
was in pain.  He also argued with the VA examiner's range of 
motion findings, stating that the findings could not be 
accurate because they were taken from 3-4 feet away.  He 
stated that the VA examiner's comment that he should not be 
driving a school bus with his feet jerking such as they were 
showed grounds for a higher percentage of disability.  

With the March 1999 statement was another statement from the 
veteran dated in August 1997.  He again argued that he did 
not have a preexisting back condition.  He discussed the 
salary he had received at Western Electric in 1972 and 
essentially argued that he was not making as much money now 
as people who had stayed at Western Electric.  He submitted a 
pay stub from his current position as a bus driver, which was 
dated in June 1997 and showed, in part, that he had 207 days 
of sick leave available.  He also submitted (a) pay stubs 
from 1974; (b) an x-ray report from Bedford Municipal 
Hospital dated in June 1973 showing spondylolysis of L5-S1 
and spondylolisthesis of L5-S1; (c) a note from Ned Rogers, 
D.O., dated in November 1971 showing treatment for sacroiliac 
sprain in August 1967, June 1968, December 1968, and February 
1970; (d) a copy of his substantive appeal from 1976; (e) a 
copy of the 1999 VA examination report with certain passages 
highlighted; (f) a copy of his physical profile from service 
dated in June 1970; (g) a copy of the letter from VA showing 
payments made to Chipley Chiropractic; and (h) documents 
concerning his receipt of the Army Commendation Medal.  He 
also submitted several documents from Western Electric and 
the United States Department of Labor dated in 1972-73 
concerning a dispute over his work assignment. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased back pain; therefore, he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO did not obtain.  The RO complied with the 
Board's 1997 and 1998 Remand instructions, and sufficient 
evidence is of record to properly rate the veteran's service-
connected disability.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).

The veteran is currently evaluated as 20 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  His service-
connected disorder is that of radiculopathy and back pain 
associated with congenital lumbar spine disorder.  Such a 
condition does not have a specific diagnostic code.  When a 
veteran is diagnosed with an unlisted condition, it must be 
rated under a closely related disease or injury where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  Therefore, 
the impairment resulting from the veteran's service-connected 
condition is rated analogous to the impairment that results 
from limitation of lumbar spine motion.

The current 20 percent disability rating requires moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 40 percent disability rating is 
warranted for severe limitation of motion of the lumbar 
spine.

VA regulations do not define normal range of motion for the 
lumbar spine.  The VA examiner in 1999 indicated that normal 
range of lumbar spine motion is forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
20 degrees, and rotation to 30 degrees.  The veteran's 
medical records from Chipley Chiropractic and Fleschners 
Chiropractic also listed normal range of motion for the 
lumbar spine.  The records from Chipley agreed with the VA 
examiner on what is considered normal lumbar spine motion for 
forward flexion, but indicated that normal range of motion is 
35 degrees for backward extension, lateral flexion, and 
rotation.  The records from Fleschners agreed with the VA 
examiner on what is considered normal lumbar spine motion for 
forward flexion and backward extension, but indicated that 
normal range of motion is 30 degrees for lateral flexion and 
45 degrees for rotation.  

The recent evidence showed the following ranges of motion for 
the veteran's lumbar spine:


Forward 
flexion
Backward 
extension
Lateral 
flexion
Rotation
Normal
90
30-35
20-35
30-45
Fleschners 
1991
85
30
22/20
45
VA exam 
March 1996
70
20
20
35+
Chipley 
August 1996
60
20
30
30
VA exam 
1997
30
20
30/20
30
VA exam 
1999
90
30
40
45

Over the last eight years, the veteran's range of motion for 
the lumbar spine has remained fairly consistent, with slight 
decreases shown in 1996 and 1997, but with current 
measurements the same or better than those shown in 1991.  
The 1996 and 1997 measurements showed no more than moderate 
limitation of motion overall, with slight, if any, limitation 
of motion with backward extension, lateral flexion, and 
rotation, and moderate limitation with forward flexion.  The 
current measurements, however, show no limitation of motion 
of the lumbar spine.  Therefore, a disability rating higher 
than 20 percent is not warranted under Diagnostic Code 5292.  
At no time has the veteran exhibited severe limitation of 
lumbar spine motion, and he currently has no limited motion.

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Since the veteran currently has no limitation of 
motion of the lumbar spine, his lumbar spine is clearly not 
immobile.  A diagnosis of ankylosis has not been rendered.  
Therefore, an increased disability rating is not warranted 
under Diagnostic Code 5289.

Lumbosacral strain warrants a 20 percent disability rating 
where there are muscle spasms on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position is characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  The highest rating 
available for lumbosacral strain is 40 percent, and that 
requires severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability is not 
productive of disability warranting assignment of a rating 
higher than 20 percent under Diagnostic Code 5295.  Despite 
the congenital lumbar spine abnormalities shown on x-rays, 
MRI, and CT scan and the lower lumbar radiculopathy as shown 
by EMG, there is no objective evidence of any disability 
currently resulting from the veteran's back condition.  The 
medical evidence does not show impairment of motor strength, 
muscle atrophy, or decreased reflexes.  He has no limitation 
of motion. 

It is true that the veteran has osteo-arthritic 
(degenerative) changes in the lumbar spine.  He does not, 
however, meet the criteria for a 40 percent disability rating 
under Diagnostic Code 5295.  The arthritic changes are not 
manifested by loss of lateral spine motion, as required under 
the diagnostic code.  The medical evidence also does not show 
any of the other symptoms associated with a more severe back 
disability such as listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, muscle spasm on extreme forward bending, or 
loss of lateral motion.  Diagnostic Code 5295 indicates that 
a 40 percent disability rating can be assigned if some of 
these symptoms are shown in conjunction with abnormal 
mobility on forced motion.  First, the use of the word 
"some" indicates that more than one of these symptoms must 
be present.  Second, there is no indication in the medical 
evidence that he has abnormal mobility of the lumbar spine on 
forced motion. 

Accordingly, the Board finds that the preponderance is the 
evidence is against assignment of a disability rating higher 
than 20 percent under Diagnostic Code 5292 or any other 
potentially applicable diagnostic code.  The Board has 
considered whether a higher disability evaluation is 
warranted on the basis of functional loss.  Although the 
veteran has complained of pain with motion of the lumbar 
spine, the Board finds that the current 20 percent disability 
rating adequately compensates him for his service-connected 
disability.  He currently has no limitation of motion of the 
lumbar spine, and his prior limitation of motion has been no 
more than moderate overall.  

In this case, there is no objective evidence of functional 
loss.  Despite the veteran's complaints of increased back 
pain with certain activities, his actual functional 
impairment due to his lumbar spine disorder is not 
substantial.  With respect to his contention that he is 
almost wheelchair-bound due to his back condition, there is 
currently no evidence of impaired gait, and he does not 
require a cane for assistance when walking.  He has exhibited 
no functional impairment during his examinations, in that he 
can walk on his heels and toes without difficulty, he can 
squat, and he can perform maneuvers such as pulling his knee 
to his chest to push his socks down.

Despite the veteran's complaints of increased back pain when 
sitting, the evidence shows that this has not interfered with 
his ability to work.  He has worked as a school bus driver 
for more than twenty years, which, by his own account, 
requires sitting and driving the bus for approximately six 
hours per day.  During the 1997 examination, he indicated 
that he had not called in sick at work within the past year.  
This is supported by the 1997 pay stub he submitted, which 
showed more than two hundred sick days available to him.  
Clearly, then, the veteran's back condition has had no effect 
on his occupational abilities, and the severity of the 
disorder has not been such that he has been unable to go to 
work.  It is persuasive evidence that he underwent a physical 
examination every year between 1983 and 1993 in conjunction 
with his employment, and no abnormalities of the back were 
noted.

The veteran argues that he should be assigned a higher 
disability rating because the VA examiner in 1999 stated that 
he should not be driving a school bus with his legs jerking 
as they were during the examination.  This does not, however, 
support a higher rating for his back condition because no 
medical professional has related the veteran's jerking or 
spasms of the legs to his service-connected back condition.  
In fact, the VA examiner in 1999 concluded that there was no 
apparent relationship between these "spasms" and the 
veteran's service-connected back condition.  These spasms are 
not shown by the evidence until more than twenty years after 
the veteran's period of service, and there is no basis upon 
which the Board could conclude they are part of his service-
connected disorder.  

There are no positive neurological findings such as loss of 
strength.  There have been findings of loss of sensation in 
the left leg, but the VA examiner indicated that the 
veteran's left lower extremity paresthesias was of unclear 
etiology and not part of his service-connected disorder.  
There is no evidence of muscle atrophy, which shows that he 
continues to use his back muscles.  The fact that the veteran 
exhibited no pain stigmata during the 1999 VA examination 
counters his contentions regarding the severity of his lumbar 
spine condition.  Although it may be true, as he contends, 
that he was experiencing pain with movement of the lumbar 
spine, the fact remains that he did not exhibit objective 
evidence of that (i.e., grimacing, etc.).  If he had as much 
pain as he contends he does, it is reasonable to conclude 
that he would spontaneously express those feelings or exhibit 
some objective evidence that he was feeling pain.  

The veteran's primary complaint regarding his back condition 
is pain, especially with certain activities.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 20 percent disability rating for, at most, 
slight impairment of the lumbar spine adequately compensates 
the veteran for his pain and for any increased level of 
functional loss and pain that he may experience during flare-
ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his back disability.  There is no current 
objective evidence of functional loss, limitation of motion, 
or any other symptomatology indicative of a lumbar spine 
disorder.  The medical evidence simply does not show more 
severe and frequent symptomatology such as would warrant a 
disability rating in excess of 20 percent (i.e., severe 
limitation of lumbar spine motion, neurological findings, 
loss of strength, impaired gait, decreased musculature of the 
back).  Accordingly, the Board finds that the preponderance 
of the evidence is against assignment of a disability rating 
higher than 20 percent for the veteran's service-connected 
radiculopathy and back pain associated with congenital lumbar 
spine disorder. 

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  
He is not service-connected for residuals of fracture of 
vertebra, and consideration under Diagnostic Code 5285 is 
therefore not warranted.


ORDER

Entitlement to a disability rating higher than 20 percent for 
radiculopathy and back pain associated with congenital lumbar 
spine disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

